Citation Nr: 0844161	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-25 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for left knee meniscal tear with instability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1994 to 
March 1995 and from October 2001 to September 2002.  He also 
served on active duty for training from November 1992 to 
April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The August 2004 
rating decision granted service connection for left knee 
meniscal tear with a temporary evaluation of 100 percent from 
November 17, 2003, and a 20 percent evaluation beginning 
January 1, 2004.  The August 2004 rating decision also 
granted service connection for right knee arthritis with an 
evaluation of 10 percent effective November 17, 2003.  The 
June 2005 rating decision granted a separate rating for left 
knee degenerative joint disease with an evaluation of 10 
percent effective November 17, 2003.  


FINDING OF FACT

In correspondence dated June 23, 2008, and December 15, 2008, 
prior to promulgation by the Board of a decision, the veteran 
(through his representative) withdrew his appeals for higher 
disability ratings for his service-connected bilateral knee 
disabilities. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for 
higher initial ratings for bilateral knee disabilities have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 3 8 
C.F.R. § 20.204.

In correspondence dated June 23, 2008, the veteran's 
representative wrote as follows:

As the accredited representative for 
the above referenced claimant, we are 
submitting this memorandum to withdraw 
the pending appeals for entitlement to 
an increased rating for his bilateral 
knee conditions.

In correspondence received by the Board in December 2008 the 
veteran, through his representative, reiterated his desire to 
withdraw his appeals.

These writings, which were received by the Board prior to 
promulgation of a decision in this matter, clearly evince the 
veteran's desire to withdraw his appeals for a higher initial 
evaluation for his service-connected right knee arthritis; 
left knee meniscal tear with instability; and left knee 
degenerative joint disease.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these matters and they are dismissed.  
38 U.S.C.A. § 7105.




(CONTINUED ON NEXT PAGE)


ORDER

The veteran's appeals for higher initial disability ratings 
for his service-connected bilateral knee disabilities are 
dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


